Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered. Applicant has amended claim 1 to include and the substrate…a first retaining wall and a second retaining wall…are provided on a periphery of the substrate’ and “that alternately penetrates gaps between the first retaining wall…from a left side and a right side of the first retaining wall units”, and claims 2, 7, 9, and 10  have also been amended.  Applicant has stated that Choi was mentioned on page 3 of the Office Action.  This was unintentional, as the heading of the rejection did not include Choi.  Oichi, which was included in the heading of the rejection and was relied upon in other paragraphs of the rejections. Applicant’s arguments with respect to the Park reference  are primarily based upon Applicant’s amendment.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0303406 A1) in view of Cho et al (US 2014/0326965 A1)(“Cho”).

A substrate 10 (para. 0066 and Fig. 3 and Fig. 5)
 A functional layer on the substrate, as Kim discloses TFT including semiconductor layer 40 on the substrate (para. 0072 and Fig. 3), the substrate may be flexible (para. 0067)
 An encapsulation layer 800  on the functional layer and the substrate (para. 0088).
  Kim discloses in Fig. 5 and Fig. 6 that the buffer structure alternately penetrates the gaps between the first retaining wall units from a left side and a right side of the first retaining wall units, as Kim discloses in Fig. 4 that Fig. 5 is a cross section at I ,I’ and that Fig. 6 is a cross section at II, II’, which discloses that the buffer structure penetrates the openings shown in Fig. 5 alternately, when combined with Fig. 4 and with Fig. 6.  Kim discloses openings in the encapsulation at the periphery, which corresponds to openings in a barrier.   Kim also discloses  a firs buffer structure that alternately penetrates gaps between the first retaining wall units from a left side and a right side of the first retaining wall units, as disclosed by combination of Fig. 4 with Fig. 5 and Fig. 6, as stated bove.
Kim is silent with respect to a section of the first retaining wall includes a first retaining wall units spaced from each other. 
Cho, in the same field of endeavor of structures in the peripheral area of an organic light emitting  display (OLED)  (Abstract)n , discloses on a substrate which may be plastic (para. 0032) metal pattern in formed in the nondisplay region using a mask which has a pattern of openings arranged in a first and a second direction  (Fig. 5 and para. 0040-0042) and forming a pattern of metal in the nondisplay region (para. 0045-0046 and Fig. 6).  Cho also discloses the pattern may be a dummy pattern (para. 0062). Cho also discloses in Fig. 9 a structure which includes first retaining wall units P2 spaced from each other.

Re claim 8:  The combination of Kim and Cho disclose the limitations of claim 8, as Kim discloses the encapsulation includes a first inorganic layer 802-1 on the functional layer DA (para. 1048) , an outer edge of the first inorganic layer on a side of the second retaining wall away from the first retaining wall (Fig 12), an organic layer 802-2 (para. 0148) on the first inorganic layer on a side of the second retaining wall toward the first retaining wall (Fig 12) and a second inorganic layer 802-3 (para. 0148) on the organic layer and an outer edge of the second inorganic layer on a side of an outer edge of the first inorganic layer away from the second retaining wall (Fig 12).
Re claim 9:  The combination of Kim and Cho discloses a method including
Providing a substrate 10 (para. 0066 and Fig. 3 and Fig. 5)
  and forming a functional layer on the substrate  as Kim discloses TFT including semiconductor layer 40 on the substrate (para. 0072 and Fig. 3), the substrate may be flexible (para. 0067)
Forming an encapsulation layer on the functional layer  800  on the functional layer and the substrate (para. 0088).
  Kim discloses in Fig. 5 and Fig. 6 that the buffer structure alternately penetrates the gaps between the first retaining wall units from a left side and a right side of the first retaining wall units, as Kim discloses in Fig. 4 that Fig. 5 is a cross section at I ,I’ and that Fig. 6 is a cross section at II, II’, which discloses that the buffer structure penetrates the openings shown in Fig. 5 alternately, when combined with Fig. 4 and with Fig. 6.  Kim discloses openings in the encapsulation at the periphery, which corresponds to openings in a barrier.   Kim also discloses  a firs buffer structure that alternately penetrates gaps between the first retaining wall units from a left side and a right side of the first retaining wall units, as disclosed by combination of Fig. 4 with Fig. 5 and Fig. 6, as stated bove.

Kim is silent with respect to forming a first retaining wall and a second retaining wall spaced from each other on a periphery of the substrate  
Cho, in the same field of endeavor of structures in the peripheral area of an organic light emitting  display (OLED)  (Abstract)n , discloses on a substrate which may be plastic (para. 0032) metal pattern in formed in the nondisplay region using a mask which has a pattern of openings arranged in a first and a second direction  (Fig. 5 and para. 0040-0042) and forming a pattern of metal in the nondisplay region (para. 0045-0046 and Fig. 6).  Cho also discloses the pattern may be a dummy pattern (para. 0062). Cho also discloses in Fig. 9 a structure which includes first retaining wall units P2 spaced from each other>
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cho with the device disclosed by Kim in order to obtain the benefit of use of fewer masks.


Claims 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0303406 A1) in view of Cho et al (US 2014/0326965 A1)(“Cho”) as applied to claims 1 and 9 above, and further in view of Ochii et al (US 2019/0326375 A1)(“Ochi”).
Kim in view of Cho discloses the limitations of claims 1 and 9 as stated above.  Kim in view of Cho is silent with respect to the recited length range of the retaining wall units and with respect to inkjet method.
Oichi, in the same field of endeavor of electroluminescent displays (Abstract and para. 0002), discloses retaining wall units is not less than 4.5 microns and less than 100 microns (para. 0074 and Fig. 4B), and therefore the recited range is obvious (MPEP 2144.05).

Re claim 5:  The combination of Kim and Cho and Ochi discloses the distance between the first retaining wall units from 10 to 50 microns, as Cho discloses a length of each of the openings may be greater than a distance between the openings (para. 0013), which when combined with Cho would result in a range of less than 100 microns, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05), and the distance between the first retaining wall structures would have been within the ordinary skill in the art to determine by routine optimization (MPEP 2144.05(II)).
Re claim 6:  The combinatyion of Kim and Cho and Ochi discloses the limitations of clam 6, as Ochi discloses the material of the features 13 showwn in Fig. 1 at the edges of the display, which correspond to buffer structures, includes an acryylic or an epoxy resin (para. 0042).  It would have been obvious to one of ordinary skill in the art to have included the material disclosed by Ochi in the buffer structures in the device disclosed by Kim  and Ochi because Ochi discloses a material which is of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 10:  The combination of Kim and Cho and Ochi discloses inkjet method for forming the recessed and protruding portion structure, which corresponds to the buffer structure (para. 0101).  It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have combined the inkjet method disclosed by Oichi with the method disclosed by Kim and Cho in order to obtain the benefit of improved facility of production afforded by the inkjet method.

Allowable Subject Matter
s 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895